Citation Nr: 1233738	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and S.A.S.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in July 2007.  A transcript of the hearing is associated with the Veteran's claims folder.  This matter was then remanded in October 2007 for further development.  

Since the October 2007 Remand (in which the Board found new and material evidence to reopen the Veteran's claim for service connection for PTSD), the United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of diagnoses of PTSD, depression, borderline personality disorder, bipolar disorder (not otherwise specified), and panic disorder with agoraphobia, the Board expanded the issue to include any acquired psychiatric disability.  The issue is as stated on the title page.

Most recently, in January 2011, the Board remanded the Veteran's claim for additional due process considerations and development, in an effort to comply with Clemons.  The case is now returned to the Board for appellate consideration.  Nonetheless, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on her part.  The Board apologizes for the delay in the full adjudication of this case.     


FINDING OF FACT

The Veteran does not claim that she engaged in combat with the enemy during active service, and there is no credible supporting evidence to corroborate the Veteran's report of in-service stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2003, October 2007, and April 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection.  The October 2007 letter explained to her the alternative types of evidence that could corroborate a claimed assault, and both that letter and the 2011 letter gave her an opportunity to submit details about her claimed stressors.  In addition, the October 2007 and April 2011 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  To the extent complete notice was not provided until after initial adjudication of the claim, the claim has been readjudicated numerous times in supplemental statements of the case, most recently in 2012. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of her claim.  The Veteran has not been examined by VA in connection with her claim for PTSD, but as will be explained below, the Veteran's stressor was not confirmed, and as such, no examination to determine the etiology of the Veteran's PTSD is required; therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to her claim of entitlement to service connection for PTSD.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service Connection - Generally

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 


PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of  service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where, as here, the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate the testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

When the claim is predicated on an alleged personal assault, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Analysis

The Veteran claims that her PTSD was caused by the events of her military service.  
Specifically the Veteran alleges that she was sexually assaulted in October 1982, by the Staff NCO; she states that she did not report the assault because she was afraid and was due to leave the company three days after the assault.  Service personnel records confirm a transfer on October 26, 1982.  

The Board notes that the Veteran's separation psychiatric evaluation was normal.  The Board acknowledges that the Veteran, in her allegations of personal assault, claims that she was so upset that she began having stomach problems and starved herself, as well as experienced depression; however, the Board notes that, despite the Veteran's assertions of a 30 pound weight loss, service treatment records show her weight was 148 pounds upon entrance, 142 pounds in August 1981, and 145 pounds at her August 1984 separation examination.  

Likewise, post-service VA treatment records do not show any evidence of treatment for PTSD until many years after her military service.  The Veteran did not report any in-service assault until she filed her initial claim in 1994.  The Veteran has received psychiatric treatment since approximately 1987, but she made no allegations as to sexual assault in service during multiple hospitalizations that occurred prior to her claim.  Rather, treatment notes from prior to 1994 show that the Veteran reported a history of childhood sexual abuse, but made no references to her military service or any sexual assault therein.  A July 1989 treatment report from Valley Medical Center indicates that the Veteran reported a history of sexual molestation and abuse by her grandfather from age 4 to 12; she also complained of marital conflict, emotional abuse by her father, and a difficult relationship with her mother.  The Veteran also reported a long history of depression, including adolescent adjustment problems; the treating physician noted that she was hospitalized in December 1988 and January 1989.   Diagnoses included major depression and panic disorder.

The Veteran first reported a military sexual assault at her March 1994 VA examination.  Her claim with VA was filed in February 1994.  The Veteran reiterated that a staff sergeant assaulted her in 1982, but noted that he made sexual advances without conquest.  She also reported her childhood sexual abuse by her grandfather, and asserted that she did not report her childhood abuse due to threats by her grandfather.  She also reported a history of panic attacks beginning in 1988; she associated these panic attacks with a deteriorating marital sex life and intrusive recollections of prior abuse by her grandfather and by the sergeant in service.  She was diagnosed with major depression and PTSD related to sexual assault with activation of childhood sexual abuse, subject to review.  The VA examiner pointed out that there was no report of chronicity of symptoms since service and that the claims file did not confirm her allegations.  

A May 1994 letter from B. L. D., PhD, states that the Veteran received treatment in 1988 following panic attacks and depression; Dr. D stated that there was no focus in her treatment sessions on her military service, but noted that the Veteran reported episodes of sexual intimidation and harassment in service.

VA hospitalization records from 1996 indicate that the Veteran was hospitalized due to increased anxiety, depression, auditory hallucinations, and suicidal ideation.  She reported increased marital conflict and anger with herself; she also reported a history of sexual abuse by her grandfather beginning at age 4, as well as physical and verbal abuse by her mother.  The diagnosis was major depression and PTSD.  

A March 2003 VA treatment note indicates that the Veteran reported that her in-service sexual assault caused her to re-experience her childhood sexual abuse; the treating provider stated that the Veteran's in-service assault exacerbated childhood sexual abuse.

August 2003 to June 2005 treatment records and hospitalization reports from P. L. S., M.D. and Harborview Medical Center, indicate that the Veteran reported a history of bipolar disorder and borderline personality disorder; an additional diagnosis of PTSD was shown on her June 2005 discharge report.  According to these records, the Veteran reported a military history of 3 years of active duty and 3 years of inactive duty, followed by work as a police officer for approximately one year, until she had a breakdown.  She reported a history of an abusive childhood and sexual assault by her grandfather; she also reported a history of sexual assault in the military. 

The Veteran submitted a November 2007 report from C. P. S., M.D., wherein Dr. S stated that the Veteran had multiple inpatient psychiatric hospitalizations and chronic PTSD symptoms since 1988.  According to Dr. S, the Veteran had a history of bipolar disorder and PTSD due to military sexual trauma, exacerbated by her duties as a police officer in 1988, and which resulted in her being permanently disabled.  Dr. S found that the Veteran's PTSD is the result of personal trauma during active military service.  The Board notes that November 2007 report from Dr. S is inconsistent with all of the previously discussed medical evidence of record. 

A review of the Veteran's service records does not confirm her alleged stressor.  The fact that she was transferred does not corroborate her account, since, by her own admission, that transfer was scheduled prior to the alleged assault.  However, the Board notes that the Veteran's service personnel records did not show any performance changes after that time.  Her performance evaluations remained high, at 4.4-4.8, both prior to and after the alleged assault.  Also, her service treatment records did not show any evidence of sexually transmitted diseases or trauma.  

As previously noted, her service treatment records do not confirm her claimed 30 pound weight loss or consistent stomach upset during her period of service.  She states in her next duty station in Okinawa, she starved herself, had stomach problems with daily diarrhea, and lost 30 pounds before returning to the United States.  However, she weighed 3 pounds less at separation than she did at entry into service.  There is no indication in the medical records that she somehow lost 30 pounds after the alleged assault but then gained it back again prior to separation.  In fact, it is reasonable to assume that had such a significant weight loss occurred, it would have been noted somewhere when she sought medical treatment.  As for the claim that she experienced stomach upset after the assault, a June 1983 treatment record shows she reported a long history of irregular bowel movements with food intolerance of 4-5 years duration.  If indeed she had only been experiencing these symptoms for approximately 8 months since the alleged assault, it is reasonable to assume she would have stated such when seeking treatment, rather than date her symptoms to pre-service.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.


In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Here, it is not the absence of relevant complaint that is determinative, but the absence of a history of military assault.  Since her first post-service hospitalization, the Veteran has reported experiencing some depression during service.  [See Remand below].  She did not, however, at any time prior to filing her VA claim, state that the depression began or was somehow related to an in-service sexual assault.  This is despite more than one psychiatric hospitalization spanning approximately 6 years prior to her VA claim.  Moreover, although she reported childhood sexual assaults, she never reported a military sexual assault prior to filing her VA claim.  In fact, a thorough VA June 1990 medical history done in conjunction with hospitalization shows under military history that she did administrative work in the Marine Corps; that she was not a POW or exposed to combat; and, crucially, the section "other significant problems in the service" is blank.  It is more than reasonable to conclude that as she was relating her pertinent history to a medical provider, when she brought up sexual assaults that had occurred at one point in her life, she would have also revealed other sexual assaults, had they occurred.  The fact that she did not do so over more than one hospitalization periods is highly probative evidence against her claim.  The fact that she only did so after filing a claim with VA is also highly probative evidence against her claim. 

The lay statement the Veteran submitted also does not support the PTSD claim.  The author of that statement does not allege that the Veteran ever told her anything about a sexual assault; she states that the Veteran appeared depressed.  The fact that the Veteran experienced depression during service is corroborated by her own statements made to medical providers long before filing a claim, and it is for this reason that the claim for service connection for a psychiatric disorder other than PTSD is being remanded as discussed below.  The lay statement confirming depression does not confirm the alleged assault in service, in light of the fact that the majority of the medical evidence links the Veteran's psychiatric symptoms to events that happened before service. 

Although there are clearly indications of PTSD in this case (and, in fact, diagnoses of PTSD based on the Veteran's statements that the Board has not ignored), there is a great deal of factual evidence that does not support the Veteran's contentions regarding the critical question that any stressor event or assault in service has caused PTSD.  The Veteran's VA and private treatment records cite primarily to other problems that have nothing to do with her military service, including a long history of abuse as a child, a borderline personality disorder, family conflicts, and a history of alcohol abuse.  Although the November 2007 report from Dr. S associates the Veteran's PTSD with her alleged sexual assault in service, the Board notes that the November 2007 report from Dr. S indicates that the Veteran did not report her history of childhood abuse and sexual assault to Dr. S, and that this diagnosis appears to be based solely on the report of a military sexual assault by the Veteran, as she does not reference any evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   

Furthermore, while the Board does not doubt the Veteran's current belief that her symptoms are the result, to some degree, of service, the evidence contains inconsistencies that diminish the reliability of the Veteran's current recollections.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In this case, the evidence in support of the Veteran's claim of entitlement to service connection for PTSD consists solely of lay evidence.  However, although she has alleged a specific stressor, she did not seek treatment for or claim PTSD for many years after service and she did not report a personal assault in service until approximately 6 years after she first sought psychiatric treatment; to the contrary, the Veteran consistently reported only her childhood abuse and sexual assault and her episodes of depression and anxiety until she filed her claim for service connection.  Likewise, she made no related complaints at her discharge from service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  Her lay contentions are thus of very minimal, if any, probative value; she is not competent to link PTSD symptoms to her service.  See Maxson v. Gober, supra.

In summary, the preponderance against the evidence is against the claim of entitlement to service connection for PTSD, and thus the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has not complied with the Board's January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The Board notes that the Board's January 2011 remand directed the RO to consider whether any of the Veteran's psychiatric disorders, other than PTSD, are etiologically related to her service.  However, the Veteran has not yet been provided with a VA examination in order to address whether her acquired psychiatric disability, other than PTSD, is related to her active military service.  

In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of a psychiatric disability, but that the Veteran contends that, even absent an acute event during service, her psychiatric disability is related to active service, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  The Veteran has received psychiatric treatment since approximately 1987 and the medical evidence of record indicates that she has been diagnosed with bipolar disorder, panic disorder, borderline personality disorder, and major depression, as well as alcohol dependence.  However, the medical evidence is unclear whether the Veteran's claimed acquired psychiatric disability other than PTSD is causally or etiologically related to the Veteran's military service.  In particular, the Board notes that the Veteran alleges that she experienced bouts of depression in service, but did not seek treatment for her symptoms while in service; hospitalization records from 1987 and 1988 show that the Veteran reported episodes of anxiety and depression since childhood, with symptoms increasing at approximately age 19.   The Board further notes that the Veteran is competent to allege such symptomatology, and the Board finds that her history in this regard is credible. 

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's acquired psychiatric disability, other than PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of her acquired psychiatric disability other than PTSD, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that her acquired psychiatric disability other than PTSD is related to her service in the military.  The examiner is to presume that the Veteran had bouts of depression and/or related symptoms in service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the claim remains denied, the appellant and her representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


